Citation Nr: 1429029	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant served on active duty from January 1981 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

It has not been shown, by credible competent evidence, that Appellant has a chronic heart disorder related to service.


CONCLUSION OF LAW

Appellant does not have a chronic heart disorder that was incurred in or aggravated by service and organic heart disease may not be presumed to have been incurred in service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a July 2007 letter that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice of the evidence and information necessary to establish a disability rating and an effective date was also contained in the notice.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, private treatment records, VA treatment records, and lay statements have been obtained.  The Veteran received a VA examination in October 2012, which was thorough in nature and adequate for the purposes of deciding the claim.

There is no indication or allegation that any other relevant evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic diseases (e.g. cardiovascular disease) which are manifest to a compensable degree within the year after qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The STRs show that in November 2000 during treatment for cellulitis, a chest X-ray revealed cardiomegaly.  An echocardiogram was conducted later that month.  The diagnoses included left atrial enlargement, trivial tricuspid regurgitation, and left ventricle hypertrophy.  However there was normal left ventricular function.  In April 2001, he complained of chest pain.  The diagnostic assessment was mild hypo aeration with no focal acute infiltrates.  Mild bradycardia was noted in July 2003.  He did not receive any further cardiac related treatment and/or evaluation for the remainder of service.  His cardiovascular system was considered within normal limits at the January 2007 examination conducted prior to separation from military service.

The record contains post service private as well as VA outpatient and examination records.  All diagnostic studies including chest X-ray indicate that his cardiovascular system was within normal limits.  

A VA examination was conducted in October 2012.  After examination and diagnostic testing, the VA examiner concluded that the Veteran did not have a cardiac condition.  She acknowledged the in-service medical findings; however, this physician also noted the latest 2D echocardiogram showed no cardiomegaly or atrial enlargement.  She further noted that the Appellant was symptom-free and he took no medication for his heart.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for the claimed disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing residual disability involving the heart.   

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding the claimed disability.  The findings of the medical examiners are more probative to issues of current disability and diagnosis.  As noted above both private and VA medical evaluations indicate that his heart is normal.

The appeal is denied. 


ORDER

Service connection for a heart disorder is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


